Case 1:18-cv-07261-RJD-JRC Document 67 Filed 01/12/21 Page 1 of 1 PageID #: 1299




                             &2RPCourt Name: Eastern District of New York

                             Division: 1
                             Receipt Number: 4653154419
                             Cashier ID: jguzman
                             Transaction Date: 01/12/2021
                             Payer Name: GOLDENSTEIN HALL PLLC

                             NOTICE OF APPEAL/DOCKETING FEE
                              For: GOLDENSTEIN HALL PLLC
                              Case/Party: D-NVb-l-18-C\/-007621 -001
                              Amount:        $505.00

                             PAPER CHECK CONVERSION
                              Amt Tendered: $505.00

                             Total Due:      $505.00
                             Total Tendered: $505.00
                             Change Amt:     $0.00
